IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-20351
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ANDRES TORRES-CAMACHO,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-693-1
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Andres Torres-Camacho

(“Torres”), the Federal Public Defender, has moved for leave to

withdraw from this appeal and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Torres has received a

copy of counsel’s motion and brief but has not filed a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel's motion for leave to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20351
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH Cir. R. 42.2.